Citation Nr: 1019058	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits, to include the threshold 
matter of whether D.R. is the Veteran's lawful surviving 
spouse.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to May 
1965.  He died on January [redacted], 2007 at the age of 65.  The 
appellant seeks accrued benefits as the Veteran's surviving 
son.  A claim of entitlement to accrued benefits was also 
filed by D.R., who was found by the RO to be the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the RO that denied 
the appellant's claim for accrued benefits, finding D.R. to 
be the legal surviving spouse of the Veteran.  The appellant 
filed a notice of disagreement dated in March 2008, and the 
RO issued a statement of the case dated in August 2008.  The 
appellant filed a substantive appeal dated the same month.  

In his August 2008 substantive appeal, the appellant 
requested the opportunity to testify at a hearing before a 
Veteran's Law Judge at the local regional office.  In 
September 2008, the RO sent the appellant a letter regarding 
regional office hearings and requesting clarification 
regarding the type and location of the hearing desired by the 
appellant, including a Travel Board hearing or a hearing 
before a regional office hearing officer.  The appellant 
responded the same month indicating that he would like a 
hearing before the regional office hearing officer.  The 
Board interprets this choice as a withdrawal of his previous 
request for a hearing before the Board.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. According to the official marriage contract, the Veteran 
and D.R. were married on September [redacted], 2002.

2. According to the official certificate of death, the 
Veteran died on January [redacted], 2007.

3. The Veteran and D.R. remained married until his death in 
January 2007, as the record does not contain a divorce 
decree.

4. From the date of marriage to October 2006, the Veteran and 
D.R. lived together. 

5.  From October 2006 to January 2007, the Veteran was placed 
in nursing care facilities due to his declining health.


CONCLUSION OF LAW

As D.R. is entitled to recognition as the surviving spouse of 
the Veteran for the purpose of receiving VA death benefits, 
the appellant's claim of entitlement to accrued benefits is 
denied.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.53, 3.205, 3.1000 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. v38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to the appellant's claim for accrued benefits, 
however, the outcome of this claim hinges on the application 
of the law to evidence which was in the file at the time of 
the Veteran's death.  Seeing as no additional evidence may be 
added to the file in regards to this issue, no evidentiary 
development is necessary for the claims decided herein.  
Thus, no discussion of whether VA has fulfilled its duty to 
assist the appellant with respect to this claim is necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Facts and Analysis

The Veteran died in January 2007.  The appellant is the 
Veteran's son and alleges that he is entitled to accrued 
benefits as the Veteran's surviving son.  D.R. is the 
Veteran's spouse and filed a claim contending that she is 
entitled to Dependency and Indemnity Compensation (DIC) and 
accrued benefits as the Veteran's surviving spouse.  In a 
February 2008 Administrative Decision, the RO found that D.R. 
was entitled to recognition as the unremarried surviving 
spouse of the Veteran and, therefore, denied the appellant's 
claim for accrued benefits.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  Moreover, an "[a]pplication for 
accrued benefits must be filed within one year after the date 
of death." 38 C.F.R. § 3.1000 (c).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The Veteran died in January 
2007, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a Veteran's survivor may receive the 
full amount of an award for accrued benefits.

In addition, under 38 C.F.R. § 3.1000, accrued benefits will 
be paid as follows:  (1) Upon the death of a Veteran to the 
living person first listed as follows:  (i) His or her 
spouse; (ii) His or her children (in equal shares); (iii) His 
or her dependent parents (in equal shares) or the surviving 
parent.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  The 
pertinent regulation regarding surviving spouses further 
provides that, "[e]xcept as provided in § 3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to 
the Veteran meets the requirements of § 3.1(j) and who was 
the spouse of the Veteran at the time of the Veteran's death 
and: (1) who lived with the Veteran continuously from the 
date of the marriage to the date of the Veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without fault of 
the spouse; and (2) [e]xcept as provided in § 3.55, has not 
remarried or has not since the death of the Veteran . . . 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
Veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
surviving spouse. 38 C.F.R. § 3.53(a).  Temporary separations 
which ordinarily occur, including those caused for the time 
being through fault of either party, will not break the 
continuity of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id.

In this case, the evidentiary record reflects that the 
Veteran and D.R. were married on September 7, 2002 in 
Sebastian County, Arkansas.  There is no evidence to suggest 
that D.R.'s marriage to the Veteran was invalid.  Therefore, 
the evidence shows the D.R. and the Veteran were married and 
the requirements of 38 C.F.R. § 3.1(j) have been met.

The evidentiary record reflects that D.R. and the Veteran 
remained legally married until his death in January 2007, as 
there is no divorce decree of record.  In this regard, the 
Board notes that the D.R. filed for divorce in Oklahoma 
District Court on October [redacted], 2006, but that the divorce was 
not final at the time of the Veteran's death.  A statement by 
D.R. submitted in connection with her claim for DIC benefits 
indicates that she and the Veteran lived together until he 
went into Broadway Nursing Home in Muskogee, Oklahoma, on 
October [redacted], 2006.  D.R. indicated that the Veteran was 
suffering from Dementia and Alzheimer's.  D.R.'s statement 
reported that the Veteran stayed in the nursing home until he 
was admitted to VA nursing home in Talihina, Oklahoma, on 
October [redacted], 2006, where he lived until his death on January 
[redacted], 2007.  D.R. stated that she lived in the marital home 
while the Veteran was in the nursing homes and that she still 
lives there today.  D.R. stated that the she and the Veteran 
did not intend to live together again because of his 
illnesses, and because she could no longer take care of him.  
D.R. stated that she had full charge of the Veteran's care 
for a very long time and that she could no longer physically 
do it.  She stated that she could not care for the Veteran 
alone and none of the Veteran's family were willing to help 
her.  She stated that she was physically and emotionally 
drained after many months of being cussed at, spit at, and 
verbally abused every day.  D.R. stated that she filed for 
divorce on October [redacted], 2006, but that the papers were never 
signed and the divorce was never final.  D.R. submitted 
statements from her sister and granddaughter that support her 
report.  

Medical records contained in the Veteran's claims file 
indicate that, at the time of the Veteran's death, the 
Veteran had numerous health conditions, including a diagnosis 
of dementia, NOS.  VA Nursing Home records indicate that the 
Veteran suffered from Dementia, NOS, as well as hypertension, 
coronary artery disease, pulmonary hypertension, congestive 
heart failure, peripheral neuropathy, gout, history of airway 
obstruction requiring tracheostomy implantation, among other 
conditions.  At the time of the admission to the VA Nursing 
Home on October [redacted], 2006, the administrator noted that the 
Veteran was going through a divorce and had no one to take 
care of him at home.  A mental status evaluation upon 
admission indicated a history of dementia, and that the 
Veteran would need assistance in managing his VA benefits.  
In November 2006, the RO proposed a finding of incompetency 
based on his diagnosis of Dementia.

The appellant does not dispute the essential facts of this 
case, but indicated that he believed that D.R. had abandoned 
his father when his health failed and should not be entitled 
to benefits just because of her status as next of kin.  He 
testified that the Veteran was diagnosed with dementia and 
early Alzheimer's during a September 2006 hospitalization and 
that D.R. called him and told him that the Veteran was not 
coming back home with her.  The appellant testified that he 
found the Veteran a place in Broadway Manor Nursing Home, 
that D.R. did not visit him, and that shortly thereafter she 
filed for divorce.

In this case, the Board must determine whether the final 
separation noted above was due to fault on the part of the 
Veteran and/or D.R.  In this context, fault is to be 
determined as of the time of the separation on October [redacted], 
2006.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  After 
carefully reviewing the evidence of record, the Board finds 
the preponderance of the competent and probative evidence 
supports a finding that the separation was due to the 
Veteran's declining health.

Here, the Board notes that the record reflects that D.R. 
separated from the Veteran due to his declining health, 
stating that she could no longer care for him.  The Veteran 
was diagnosed with dementia and was recommended for 
assistance in managing his VA benefits.  While the record 
indicates that D.R. filed for divorce shortly thereafter, the 
record is not in dispute that the original separation was due 
to the Veteran's declining health and D.R.'s un-contradicted 
statement that she was not able to take care of the Veteran 
at the point he went into the nursing home on October [redacted], 
2006.  Because D.R.'s original separation from the Veteran 
was due to the Veteran's declining health, this separation 
will not be considered as have broken the continuity of 
cohabitation. See 38 C.F.R. § 3.53(b).  As noted above, 
D.R.'s statement as to the reason for the separation will be 
accepted in the absence of contradictory information. See 38 
C.F.R. § 3.53(b). 

Therefore, based on the foregoing, the Board finds the 
preponderance of the most competent and probative evidence of 
record supports a finding that D.R. is the Veteran' surviving 
spouse.  As noted above, D.R. 's marriage to the Veteran in 
September 2002 meets the requirements of 38 C.F.R. § 3.1(j), 
and she was married to the Veteran at the time of his death.  
In addition, while D.R. and Veteran did not live together 
continuously until his death, the most competent and 
probative evidence of record supports a finding that the 
separation was due to the Veteran's declining health.  As 
such, the RO did not err in finding that D.R. was entitled to 
recognition as the Veteran's surviving spouse.  See 38 C.F.R. 
§ 3.50(b); 3.53.  And as a surviving spouse is first in line 
to receive accrued benefits under 38 C.F.R. § 3.1000, the 
appellant's claim must be denied.  


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


